EXHIBIT 99.1 Cytori Reports 2nd Quarter 2009 Financial Results Cytori Therapeutics (NASDAQ:CYTX) reports financial results for the quarter ended June 30, 2009. Total revenues were $8.5 million and $10.5 million for the three and six months ended June 30, 2009, respectively, compared to $1.4 million and $2.4 million for the same periods in 2008. As part of Cytori’s Olympus partnership, the Company recognized $7.3 million in development revenue in the second quarter of 2009, due mostly to the completion of enrollment in the cardiovascular disease clinical safety and feasibility studies. Product revenues were $1.3 million and $3.2 million for the three and six months ended June 30, 2009, respectively, compared to $1.4 million and $1.6 million for the same periods in 2008. Gross profit was $0.5 million and $1.3 million for the three and six months ended June 30, 2009, respectively, compared to $0.7 million and $0.8 million for the same periods in 2008. Cytori continued to lower operating expenses in the second quarter of 2009, due to a significant reduction in research and development and general and administrative expenses, offset in part by a planned increase in sales and marketing expenses, as the company shifts its focus toward commercialization. Total operating expenses, less the change in fair value of warrants and option liabilities, were $6.7 million and $13.9 million for the three and six months ended June 30, 2009, respectively, compared to $9.3 million and $18.3 million, for the same respective periods in 2008. Net loss decreased to $0.8 million and $6.9 million for the three and six months ended June 30, 2009 compared to $8.4 million and $16.7 million for the respective periods in 2008, respectively. The improvement in net loss is attributable mostly to increased development revenues and the significant reduction in research and development and general and administrative expenses during the second quarter of 2009. Cytori ended the second quarter of 2009 with $13.9 million in cash and cash equivalents plus $1.5 million in accounts receivable, compared to $12.6 million in cash and cash equivalents and $1.3 million in accounts receivable as of December 31, 2008. Subsequent to the end of the quarter, Cytori raised $2.5 million in connection with the Seaside 88 equity agreement. Combined with the $0.8 million raised in June, a total of $3.3 million has been raised from Seaside 88 to date. "During the second quarter, we continued to establish a foundation of Celution® customers in Europe and Asia through system sales and experienced an increase in re-orders of consumables,” said Christopher J. Calhoun, chief executive officer of Cytori. “Additionally, we have completed enrollment in our cardiovascular disease clinical trials, surpassed 70% enrollment for our post-marketing breast reconstruction study, strengthened our balance sheet, and gained important clarity on our U.S. regulatory pathway. Due to the nature of the sales cycle for our Celution® and Stem Source® products, we expect to experience annual revenue growth interspersed with fluctuations in quarterly growth. Based on our current sales pipeline, we maintain our goal for $10 million in product revenue for 2009." Conference Call & Shareholder Letter Cytori’s Second Quarter Update and Financial Results Shareholder letter is now available on the Company’s Investor Relations homepage at http://ir.cytoritx.com.Cytori will host a conference call and question and answer session at 10:30 a.m. Eastern Time today to further discuss these results. The audio webcast of the conference call may be accessed under "Webcasts" in the Investor Relations section of the Cytori's website (www.cytoritx.com). The webcast will be available live and by replay two hours after the call and archived for 90 days. A telephone replay will be available for one week, accessible at +1 (303) 590-3030 (PIN: 4126637). About Cytori Cytori is committed to providing patients and physicians around the world with medical technologies, which harness the potential of adult stem and regenerative cells from adipose tissue. With the introduction of a family of medical devices, we have made a patient’s own clinical grade stem and regenerative cells available to them at the point-of-care. The Celution® System family of medical devices and instruments is being sold into the European and Asian cosmetic and reconstructive surgery markets, while we seek regulatory clearance for it in the United States. Our StemSource® product line is sold globally for cell banking and research applications. www.cytoritx.com Cautionary Statement Regarding Forward-Looking Statements
